                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00926-KLM

LINDEN STUART,
MELISSA STUART,
BRUSKIN GIRLS, LLC, a Colorado limited liability company, and
PRESENCE, LLC, a Colorado limited liability company,

       Plaintiffs,

v.

COCORILLA, LTD., a Delaware corporation,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant’s Motion to Dismiss For Lack of

Subject Matter Jurisdiction Under FRCP 12(b)(1) and 12 U.S.C. § 1332 [#19] (the

“Motion”). Plaintiffs filed a Response [#23] in opposition to the Motion, and Defendant filed

a Reply [#24]. The Court has reviewed the Motion, the Response, the Reply, the entire

case file, and the applicable law, and is sufficiently advised in the premises. For the

reasons set forth below, the Motion [#19] is GRANTED.1

                                         I. Background

       Defendant, a start-up entity producing and selling coconut products, sold a series

of 7.5% Convertible Promissory Notes to fund the further development of its business.



       1
        The Court is exercising consent jurisdiction over this matter pursuant to 28 U.S.C. § 636(c)
and Fed. R. Civ. P. 73. Consent [#25]; Order of Reference [#26].

                                                -1-
Compl. [#1] ¶¶ 9-11. Plaintiffs Linden Stuart (“L. Stuart”), Melissa Stuart (“M. Stuart”),

Bruskin Girls, LLC (“Bruskin”), and Presence, LLC (“Presence”) entered into Subscription

Agreements with Defendant for Convertible Promissory Notes (“Note(s)”) with principal and

interest due and payable by Defendant on March 31, 2018. Id. at 2-3. Each Note provided

that “in the case of a default in the payment of any principal of or interest on the Note, the

Company will pay the Holder, such further amount as shall be sufficient to cover the costs

and expenses of collection, including, without limitation, reasonable attorneys’ fees,

expense and disbursements.” See, e.g., Pls.’ Attach. 1, Stuart Note [#23-1] at 2.2

       More specifically, Plaintiffs L. Stuart and M. Stuart entered into a Subscription

Agreement with Defendant pursuant to which they purchased a $50,000 Convertible

Promissory Note, with a 7.5% interest rate, dated March 10, 2016, and due and payable

on March 31, 2018 (the “Stuart Note”). Compl. [#1] ¶ 12; Stuart Note [#23-1] at 1. Plaintiffs

allege that $8,353.99 of contractual interest had accrued on the Stuart Note by March 31,

2018. Compl. [#1] ¶ 20.3 Plaintiff Bruskin entered into a Subscription Agreement pursuant

to which it purchased a $12,500 Convertible Promissory Note, with a 7.5% interest rate,

dated April 8, 2016, and due and payable on March 31, 2018 (the “Bruskin Note”). Compl.

[#1] ¶ 13; Pls.’ Attach. 2, Bruskin Note [#23-2] at 8. Plaintiff Presence entered into a

Subscription Agreement pursuant to which it purchased a $15,000 Convertible Promissory

       2
         When considering a motion to dismiss, the Court must usually disregard facts supported
by documents other than the complaint unless the Court first converts the motion to dismiss into
a motion for summary judgment. See Jackson v. Integra, Inc., 952 F.2d 1260, 1261 (10th Cir.
1991). However, the Court may consider documents pertinent to ruling on a motion to dismiss
pursuant to Fed. R. Civ. P. 12(b)(1). Pringle v. United States, 208 F.3d 1220, 1222 (10th Cir. 2000).
       3
          In their Response, Plaintiffs appear to contradict their own Complaint [#1] by stating that
the interest amount is $7,715.70. Response [#23] at 7. Whether this sum or the $8,353.99 stated
in the Complaint is correct does not materially impact the resolution of the present Motion [#19].

                                                -2-
Note, with a 7.5% interest rate, dated April 8, 2016, and due and payable on March 31,

2018 (the “Presence Note”). Compl. [#1] ¶ 14; Pls.’ Attach. 3, Presence Note [#23-3] at 8.

       Plaintiffs unsuccessfully sought enforcement of the Notes issued, alleging that

“[d]espite due demand, Defendant Cocorilla has, to date, failed to pay any of the amounts

due and owing under the . . . Note.” See, e.g., Compl. [#1] ¶ 19. On April 19, 2018,

Plaintiffs filed their Complaint [#1] against Defendant. Plaintiffs assert that the Court has

diversity jurisdiction pursuant to 28 U.S.C. § 1332 over enforcement of the Stuart Note

(“Stuart Claim”) and supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over the other

claims.4 Compl. [#1] ¶¶ 5-6. Plaintiffs assert six claims for relief: (1) the Stuart Claim; (2)

enforcement of the Bruskin Note; (3) enforcement of the Presence Note; and (4, 5, 6)

claims for unjust enrichment against Defendant by the Stuarts, Presence, and Bruskin. Id.

¶¶ 15-53.

       Attorneys Christopher P. Milazzo (“Milazzo”) and Trevor J. Willard (“Willard”) appear

to have worked for all four Plaintiffs collectively throughout the relevant times of this lawsuit.

Pls.’ Attach. 4, Milazzo Affidavit [#23-4] at 5; Pls.’ Attach. 5, Willard Affidavit [#23-5] at 4.

Their invoices do not separately identify billing per claim or per Plaintiff. See id. Plaintiffs

assert that attorneys’ fees thus far total $10,492.40. Response [#23] at 8. Moreover,

Plaintiffs’ “counsel anticipates future attorney fees to be greater than $7,000.” Response

[#23] at 8.

       In the present Motion [#19], Defendant argues that none of the claims meet the

minimum amount in controversy of $75,000 required by 28 U.S.C. § 1332(a). Motion [#19]


       4
           Plaintiffs do not argue that the four notes may be viewed collectively so as to meet the
jurisdictional minimum amount in controversy. See Compl. [#1] ¶ 5; Response [#23].

                                               -3-
at 3. Plaintiffs respond that, when the contractual interest and attorneys’ fees are included,

the Stuart Claim meets the jurisdictional minimum. Response [#23] at 7-8. Defendant

replies that Plaintiffs improperly (1) aggregated the attorneys’ fees on the individual notes

and (2) speculated on future attorneys’ fees to meet the minimum. Reply [#24] at 4-6.

         Neither Plaintiffs’ Complaint [#1] nor Response [#23] specifies the mathematical

breakdown or exact amount of damages they seek for the Stuart Claim; rather, they

contend the total is “well in excess” of $75,000. Response [#23] at 8. Without specifically

saying so, Plaintiffs appear to rely on the following numbers to meet the jurisdictional

minimum: (1) the $50,000 principal on the Stuart Note, (2) the $8,353.99 of interest on the

Stuart Note, (3) $10,492.39 in aggregated past attorneys’ fees, and (4) over $7,000 of

estimated future attorneys’ fees. See Response [#23] at 7-8. These four amounts

combined equal $75,846.38. The Court discusses these amounts in greater detail in the

analysis section below.

                                  II. Standard of Review

         The purpose of a motion to dismiss pursuant to Rule 12(b)(1) is to test whether the

Court has jurisdiction to properly hear the case before it. Because “federal courts are

courts of limited jurisdiction,” the Court must have a statutory basis to exercise its

jurisdiction. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002); Fed. R. Civ. P. 12(b)(1).

Statutes conferring subject matter jurisdiction on federal courts are to be strictly construed.

F & S Const. Co. v. Jensen, 337 F.2d 160, 161 (10th Cir. 1964). It is well established that

“[t]he party invoking federal jurisdiction bears the burden of establishing such jurisdiction

as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220, 1224 (10th Cir.

2004).

                                              -4-
       A motion to dismiss pursuant to Rule 12(b)(1) may take two forms: facial attack or

factual attack. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995). When reviewing

a facial attack, the Court accepts the allegations of the complaint as true. Id. By contrast,

when reviewing a factual attack, the Court “may not presume the truthfulness of the

complaint's factual allegations.” Id. at 1003. With a factual attack, the moving party

challenges the facts upon which subject matter jurisdiction depends. Id. The Court

therefore must make its own findings of fact. Id. In order to make its findings regarding

disputed jurisdictional facts, the Court “has wide discretion to allow affidavits, other

documents, and a limited evidentiary hearing.” Id. (citing Ohio Nat’l Life Ins. Co. v. United

States, 922 F.2d 320, 325 (6th Cir. 1990); Wheeler v. Hurdman, 825 F.2d 257, 259 n.5

(10th Cir.), cert. denied, 484 U.S. 986 (1987)). The Court’s reliance on “evidence outside

the pleadings” to make findings concerning purely jurisdictional facts does not convert a

motion to dismiss pursuant to Rule12(b)(1) into a motion for summary judgment pursuant

to Rule 56. Id.

                                       III. Analysis

       Defendant argues that the Court lacks subject matter jurisdiction because there is

no single claim meeting the $75,000 minimum amount in controversy. Motion [#19] at 3.

Specifically, Defendant argues that because (1) accrued attorneys’ fees cannot be

aggregated for purposes of diversity jurisdiction, and (2) speculative attorneys’ fees cannot

be considered to determine the amount in controversy, the Court lacks subject matter

jurisdiction. Reply [#24] at 4-6.

       Pursuant to 28 U.S.C. § 1332(a), diversity jurisdiction is conferred on district courts

in all civil actions between citizens of different states “where the matter in controversy

                                             -5-
exceeds the sum or value of $75,000, exclusive of interest and costs.”5 In an action with

multiple claims, a party seeking jurisdiction must demonstrate that at least one claim fully

meets the amount in controversy requirement, giving the court original jurisdiction. Exxon

Mobil Corp. v. Allapattah Serv. Inc., 545 U.S. 546, 559 (2005). Specifically, where the

“plaintiffs assert rights that arise from individual contracts with a defendant, those rights are

separate and distinct, and thus, their claims may not be aggregated.” Lovell v. State Farm

Mut. Auto. Ins. Co., 466 F.3d 893, 898 (10th Cir. 2006) (citing Smith v. GTE Corp., 236

F.3d 1292, 1309 (11th Cir. 2001)).

       A plaintiff may seek supplemental jurisdiction only once it has established original

jurisdiction. 28 U.S.C. § 1367(a). The exercise of supplemental jurisdiction “is within a

district court’s discretion.” Wittner v. Banner Health, 720 F.3d 770, 781 (10th Cir. 2013).

Pursuant to 28 U.S.C. § 1367(c)(3), “[t]he district courts may decline to exercise

supplemental jurisdiction over a claim . . . if the district court has dismissed all claims over

which it has original jurisdiction.” See Lancaster v. Indep. Sch. Dist. No. 5, 149 F.3d 1228,

1236 (10th Cir. 1998).

       Further, “[w]hen federal subject matter jurisdiction is challenged based on the

amount in controversy requirement, the plaintiffs must show that it does not appear to a

legal certainty that they cannot recover the jurisdiction[al] amount.” Woodmen of the World

Life Ins. Soc’y v. Manganaro, 342 F.3d 1213, 1216 (10th Cir. 2003) (internal quotation

marks omitted). This requires a plaintiff to demonstrate “that it is not legally certain that the

claim is less than the jurisdictional amount.” Id. Moreover, “[t]he legal certainty standard


       5
         The parties do not appear to contest that diversity citizenship exists. Plaintiffs have
Colorado residence; Defendant is a Delaware corporation. Compl. [#1] at 1.

                                              -6-
is very strict. As a result, it is difficult for a dismissal to be premised on the basis that the

requisite jurisdictional amount is not satisfied.” Id. Accordingly, “[t]here is a strong

presumption favoring the amount alleged by the [Plaintiff].” Id.

       Defendant, in its Motion [#19] and Reply [#24], does not contest that the interest

accrued pursuant to contract on the Stuart Note may be included in the total amount in

controversy. The Tenth Circuit has held that, while the amount in controversy must exclude

“interests and costs,” 28 U.S.C. § 1332(a), this only extends to interest “arising solely by

virtue of delay in payment” of the underlying amount, rather than to contractually-mandated

interest. State Farm Mut. Auto. Ins. Co. v. Navarez, 149 F.3d 1269, 1271 (10th Cir. 1998)

(quoting Brainin v. Melikian, 396 F.2d 153, 155 (3d Cir. 1968)).

       Thus, the Court first addresses whether Plaintiffs may include (1) aggregated

accrued attorneys’ fees for all claims and (2) aggregated future attorneys’ fees in order to

meet the minimum amount in controversy for the Stuart Claim. The Court then discusses

the total amount in controversy for the Stuart Claim on the facts presented.

A.     Aggregation of Accrued Attorneys’ Fees

       Defendant argues that Plaintiffs cannot include the aggregate amount of attorneys’

fees from the multiple claims for the purposes of diversity jurisdiction. Reply [#24] at 4.

Plaintiffs, while not expressly addressing the issue or stating that the $10,492.40 billed by

Mr. Milazzo and Mr. Willard includes time on all claims, fail to show division of the fees.

Milazzo Affidavit [#23-4] at 5; Willard Affidavit [#23-5] at 4.

       Where attorneys’ fees are provided by statute or contract, they may be included in

the minimum amount in controversy to satisfy diversity jurisdiction. Mo. State Life Ins. Co.

v. Jones, 290 U.S. 199, 202 (1933); Molzahn v. State Farm Mut. Auto. Ins. Co., 422 F.2d

                                              -7-
1321, 1322 (10th Cir. 1970); Plus Sys., Inc. v. New England Network, Inc., 804 F. Supp.

111, 116 (D. Colo. 1992). The Stuart Note includes attorneys’ fees in the event of

Defendant’s default. Stuart Note [#23-1] at 2. Thus, attorneys’ fees for the Stuart Claim

may be included in the total amount. See, e.g., Molzahn, 422 F.2d at 1322.

       However, a party seeking diversity jurisdiction may not aggregate the attorneys’ fees

from multiple claims to meet the amount in controversy requirement. Martin v. Franklin

Capital Corp., 251 F.3d 1284, 1293 (10th Cir. 2001) (abrogated on other grounds by Dart

Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547 (2014)). Courts have rationalized

that plaintiffs’ separate and distinct right to fees precludes aggregation. See id.; Morrison

v. Allstate Indem. Co., 228 F.3d 1255, 1266 (11th Cir. 2000).

       Invoices and affidavits provided by Plaintiffs show that their attorneys billed them for

work on all claims collectively. Milazzo Affidavit [#23-4] at 5; Willard Affidavit [#23-5] at 4.

Thus, it is unclear how much of the $10,492.40 of charged fees stems from the Stuart

Claim and can appropriately be considered with respect to the amount in controversy.

These facts are critical; without them the Court cannot determine whether the total amount

in controversy on the Stuart Claim meets the jurisdictional minimum. Despite the

presumption in favor of Plaintiffs, it is not legally certain on this record that the claim is not

less than the jurisdictional amount.

B.     Aggregation of Future Attorneys’ Fees

       Plaintiffs also rely, in part, on an estimate of future attorneys’ fees to reach the

jurisdictional minimum for the Stuart Note. See Response [#23] at 7-8. Where recovery

of attorneys’ fees is permitted, a “reasonable estimate” may be used when calculating the

amount in controversy. Miera v. Dairyland Ins. Co., 143 F.3d 1337,1340 (10th Cir. 1998).

                                               -8-
However, while reasonable estimates are permitted, speculation and conclusory allegations

that the amount in controversy exceeds $75,000 are insufficient to establish federal court

jurisdiction. See, e.g., N.M. Off-Highway Vehicle All. v. U.S. Forest Serv., 645 F. App’x

795, 804 (10th Cir. 2016) (“Federal courts scrupulously guard the boundaries of their

jurisdiction; they are duty-bound not to permit a standing determination to rest on

speculation or conjecture.”); Adams v. Reliance Standard Life Ins. Co., 225 F.3d 1179,

1182 (10th Cir. 2000) (remanding to district court to conduct additional proceedings and

examine facts where plaintiff sought judgment “for a sum sufficient to invoke the jurisdiction

of this court”). Moreover, as discussed, attorneys’ fees from multiple claims may not be

aggregated to meet the amount in controversy for one claim. Martin, 251 F.3d at 1293.

Guided by these rules, the Court first addresses the total estimated amount of future

attorneys’ fees and then addresses the amount specific to the Stuart Note.

       1.     Total Estimated Amount of Future Attorneys’ Fees

       Plaintiffs offer a vague and conclusory statement that attorneys anticipate future fees

will be “greater than $7,000 . . . bringing the total value of the Stuart Note well in excess of

$75,000.” Response [#23] at 7-8. To premise subject matter jurisdiction on an amount

“greater than $7,000 ” would require improper speculation by the Court. See, e.g., N.M.

Off-Highway Vehicle All., 645 F. App’x at 804. Thus, the Court considers the estimated

fees to be $7,000 rather than some vague unidentifiable number “greater than” that figure.

       2.     Amount of Future Attorneys’ Fees Attributable to the Stuart Claim

       Not only do Plaintiffs fail to provide a breakdown of accrued attorneys’ fees per

claim, but they also fail to provide an estimated breakdown of the $7,000 of future fees they



                                              -9-
anticipate accruing. See Response [#23]; Milazzo Affidavit [#23-4]; Willard Affidavit [#23-5].

Because fees attributable to the other claims cannot count towards the minimum amount

in controversy for the Stuart Claim, the Court is again called to improperly speculate about

the amount of the estimated future fees attributable to the Stuart Claim. Moreover, as

discussed in Section III.C. below, a very high amount would have to be attributable to the

Stuart Claim; it seems unlikely that such a high amount would be attributable to a claim on

one note alone out of three. See Exxon Mobil Corp., 545 U.S. 546.

C.     Total Amount in Controversy

       Ultimately, the Court finds that Plaintiffs provide insufficient facts to demonstrate that

the Stuart Claim meets the minimum amount in controversy for subject matter jurisdiction.

Their assertion of jurisdiction not only requires improper speculation by the Court, but also

assumes that a vast majority of both the past aggregated attorneys’ fees of $10,492.39 and

estimated future attorneys’ fees of $7,000 are attributable to the claim. For example, if a

third of the past aggregated fees and a third of the future estimated fees are attributed to

each of the three notes, and one third of all fees is therefore added to the $50,000 Stuart

Note principal and its $8,353.99 interest, the total would only be $64,184.79. If all of the

past aggregated fees and all of the estimated fees are attributed to the Stuart Claim, the

total would be $75,846.39.       This demonstrates that no more than $846.39 of the

$17,492.40 past and future attorneys’ fees can be attributed to the other claims for the

Court to have jurisdiction over the Stuart Claim. Given that the lawsuit involves three

separate Notes, it seems unlikely that this high of a percentage of fees (95%) is solely

attributable the Stuart Claim.

       Because Plaintiffs have provided insufficient facts, and because they improperly

                                              -10-
aggregated attorneys’ fees, they fail to meet their burden to show that it is not legally

certain that the Stuart Claim is not for less than $75,000. Thus, because the Court must

strictly construe grants of subject matter jurisdiction, the Court concludes that it does not

have subject matter jurisdiction over this claim. Further, the Court therefore declines to

exercise supplemental jurisdiction over Plaintiffs’ other claims. See 28 U.S.C. § 1367(c)(3);

Smith v. City of Enid, 149 F.3d 1151, 1156 (10th Cir. 1998) (citations omitted) (“When all

federal claims have been dismissed, the court may, and usually should, decline to exercise

jurisdiction over any remaining state claims.”).

                                     IV. Conclusion

       Based on the foregoing,

       IT IS HEREBY ORDERED that the Motion [#19] is GRANTED, and Plaintiffs’ claims

are DISMISSED without prejudice. See Brereton v. Bountiful City Corp., 434 F.3d 1213,

1219 (10th Cir. 2006) (stating that dismissal for lack of subject matter jurisdiction must be

without prejudice).

       IT IS FURTHER ORDERED that the Clerk of Court is directed to CLOSE this case.



       Dated: February 11, 2019




                                            -11-
